CLIFFORD, Circuit Justice.
Property once charged with a valid trust will be followed in equity into whosesoever hands it comes, and the holder will be charged with the execution of the trust unless he is a purchaser for value, without notice. Whatever persons or corporations are capable of having the legal title or beneficial interest cast upon them by gift, grant, bequest, descent, or operation of law, may take the same, subject to a trust, and they will become trustees, provided the existence of the trust is fully proved. Perry, Trusts, § 38. Two sums were deposited by the supposed donor in the savings bank named in the record, amounting, with interest and dividends, to the sum of $1,600. Entry was made of one deposit by his direction in the books of the bank in the words and figures following: — “No. 3749. A. C. Jackson, in trust for George Carpenter, December 31, 1863, deposited one hundred and fifty-two ss/ioo dollars.”
A bank pass-book was then delivered to said Jackson by said bank containing the above entry, and afterwards, on April 19, 1865, said Jackson, by his agent, made another deposit in the same account of 8565.00, as appears by the bill of complaint Claim to the same was made by each of the' respondents, and in addition to that the said George Carpenter, a citizen of New Hampshire, commenced a suit in this court against the savings bank, a citizen of Massachusetts, to recover the amount of the deposit, including interest and dividends. Pending that suit, the savings bank, by its president, instituted the present suit of interpleader against the present respondents. The first respondent claims the deposit as administrator, with the will annexed, of the estate of the depositor. On the other hand, the other respondent claims the deposit as cestui que trust, assuming that the money was deposited by the depositor as a trust in his favor. All these facts are set forth in the bill of interpleader, and the complainant alleges that he is uncertain to which of the said two persons said money belongs, and prays that they may set forth to whom the same is payable, and may be decreed to interplead touching their several claims. Pursuant to the order of the court the respective respondents appeared and made the answers exhibited in the record. Jurisdiction of the suit will be assumed, though one of the respondents is a citizen of the same state with the complainant, it appearing that the suit is auxiliary to the original suit previously commenced and still pending between citizens of different states. Freeman v. Howe, 24 How. [65 U. S.] 460; Pennock v. Coe, 23 How. [64 U. S.] 124; Gue v. Canal Co., 24 How. [65 U. S.) 262.
Jackson made a will and gave, devised, and bequeathed all his property and estate of every description to his brother. Charles Fox Jackson, if living at his decease, and if not, to the children of his said brother. Bishop, as the administrator with the will annexed of his estate, claims the fund as belonging to the estate of the testator. Beyond all doubt the money deposited belonged to the depositor at the time it was deposited in the *156savings bank. It was deposited in tbe name of tbe depositor, in trust for George Carpenter, but tbe depositor retained tbe passbook, and never gave tbe person named as cestui que trust any notice of wbat be had done, nor did be have any knowledge of tbe deposit until after tbe death of tbe depositor. Money deposited, tbe by-laws provided, shall not be withdrawn except by the depositor, or by some person by him or her authorized by a written order signed by tbe depositor, and witnessed, or otherwise legally authorized, and on producing tbe original book of deposit that such payment may be made thereon, and in all cases of withdrawal, one week’s notice may be required. Cases arise, two of which are cited in favor of tbe respondent Carpenter, where it is held that a person may constitute himself a trustee of a fund for another, when the fund remains in his control; but the difficulty with the respondent in this case is, that the testator kept the pass-book, and never notified the supposed cestui que trust that any such disposition of the deposit had been made in his favor. Vanderberg v. Palmer, 4 Kay & J. .212; Armstrong v. Timperon, 24 Law T. (N. S.) 275. Without more, it is clear that the mere entry in the pass-book, in the form there exhibited, is not sufficient to show that the money deposited passed to the supposed cestui que trust. Authorities to support that proposition are full, to the point, and decisive. Clark v. Clark, 108 Mass. 523; Brabrook v. Boston Five Cents Sav. Bank, 104 Mass. 230.
Attempt is made to take the case out of the rule of decision adopted in those cases by the evidence introduced in the ease. None of the evidence deserves much consideration, except what relates to the supposed letter alleged to have been written by the depositor to Mrs. Knight, which fails to be satisfactory for at least two reasons: (1) Because the evidence to show that such a letter was ever sent to the witness is not sufficiently full and explicit to receive implicit credit. (2) Because the evidence of search is entirely unsatisfactory to admit parol evidence of the contents of the letter.
Viewed in that light, it is clear that the parol evidence of the contents of the letter -must be excluded, and without that evidence it is manifest that the case is controlled by the decisions already referred to of the Massachusetts court. For these reasons the court here is of the opinion that the fund belongs to the estate of the depositor, inasmuch as it never passed to the supposed ces-tui que trust.
Decree in favor of the first-named respondent.